UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 3:
If=Cr= COO4 ge

Case No. TaN =O.
S

Plaintiff,

Ve
RELEASE ORDER NO.
Gabrne Ortega Vi Walobos

Defendant. ORDER FOR RELEASE OF

PERSON IN CUSTODY

Nee ee ee ee ee ee ee

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release Galino Orreqa Villalohos
, Case No. 3° 19-mi—O032\ Die

Charge 43 CEP 8326S, |- -4ny(. Cultivating oManfaclucrnes, fr dist biucbins

Q Controiled Substance on Lederat Land -
from custody subject to the conditions Sontained in the attached "Notice to Defendant Being

 

Released" and for the following reasons:
Release on Personal Recognizance

Bail posted in the sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

\é other) Defendantis released to LCF

 

This release order is not effective until the defendant has signed and

understands the attached "Notice to Defendant Being Released".

wsuedet_ Reclding Califerme. on Mbteiber IK 2016

19 at Q'OCam@m>
a
Original - U.S. Marshal nites States District Judge or
nited States Magistrate

 
